Citation Nr: 9916181	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  94-39 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased original disability rating 
for service-connected left rhomboid muscle strain, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for a skin condition, 
claimed as due to undiagnosed illness.

3.  Entitlement to service connection for hair loss, claimed 
as due to undiagnosed illness.

4.  Entitlement to service connection for a neuropsychiatric 
condition, claimed as due to undiagnosed illness.

5.  Entitlement to service connection for a respiratory 
condition, claimed as due to undiagnosed illness.

6.  Entitlement to service connection for fainting spells, 
claimed as due to undiagnosed illness.

7.  Entitlement to service connection for weakness and 
fatigue, claimed as due to undiagnosed illness.

8.  Entitlement to service connection for a gastrointestinal 
condition, claimed as due to undiagnosed illness.

9.  Entitlement to service connection for a vision disorder, 
claimed as due to undiagnosed illness.

10.  Entitlement to service connection for a hearing 
condition, claimed as due to undiagnosed illness.

11.  Entitlement to service connection for a joint condition, 
claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1986 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In an August 1993 decision, the RO granted a 
claim by the veteran seeking entitlement to service 
connection for a left rhomboid muscle strain, assigning a 
noncompensable (0 percent) disability rating.  Later, in a 
June 1995 hearing officer's decision, a 10 percent rating was 
assigned for that disability.  In a June 1996 rating 
decision, the RO denied entitlement to service connection for 
a skin condition, hair loss, neuropsychiatric condition, 
respiratory condition, fainting spells, weakness and fatigue, 
gastrointestinal condition, vision disorder, hearing 
condition, and a joint condition, all claimed as due to 
undiagnosed illness.

The Board notes that the veteran also appealed the RO's 
August 1993 denial of entitlement to service connection for a 
left lumbar muscle strain.  However, in the June 1995 hearing 
officer's decision, entitlement to service connection was 
granted.  Thus, that issue is not before the Board.

The issue of entitlement to service connection for a skin 
condition, hair loss, neuropsychiatric condition, respiratory 
condition, fainting spells, weakness and fatigue, 
gastrointestinal condition, vision disorder, hearing 
condition, and a joint condition, claimed as due to 
undiagnosed illness, is addressed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim for an increased original rating for 
service-connected left rhomboid strain has been developed.

2.  The veteran's current cervical spine strain was most 
recently objectively manifested by a range of motion of 35 
degrees of flexion, 40 degrees of extension, 35 degrees of 
left and right lateral flexion, and 55 degrees of left and 
right rotation.  He had pain on all motions, except backward 
extension with no objective evidence of postural or fixed 
deformities, masses, weakness, or disc herniation.

3.  The medical evidence does not show residuals of a 
fractured vertebra, bony fixation of the spine, ankylosis of 
the cervical spine, or moderate limitation of range of motion 
of the cervical spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's service-connected left rhomboid muscle 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 
1991); 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes (DC) 5285-
5295  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran has established 
a well-grounded claim because he is service-connected for a 
left rhomboid muscle strain and has appealed the initial 
grant of less-than-complete benefits.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995) (where a veteran appeals the RO's 
initial assignment of a rating, for a service-connected 
disorder, that constitutes less than a complete grant of 
benefits permitted under the rating schedule, he has 
established a well-grounded claim).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this regard, the Board notes that 
the RO provided the veteran with a VA examination.  It also 
attempted to obtain medical records that the veteran 
indicated may be available and provided him with a personal 
hearing.  Overall, the Board finds that no further assistance 
to the veteran is required to comply with the duty to assist, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Rating Schedule).  It 
must be noted that the pyramiding of various diagnoses of the 
same disability is prohibited.  38 C.F.R. § 4.14  (1998).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  The evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14  
(1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  In making its 
determination, the Board must also consider any and all 
"functional" effects.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (formerly United States Court of Veterans Appeals) 
held that 38 C.F.R. §§ 4.40, 4.45, were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. 
§ 4.40, separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).

In addition, in deciding claims for VA benefits claims, 
"when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the 
claimant."  38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

The medical evidence pertaining to the veteran's cervical 
muscle strain is evidenced by service and private medical 
records and VA examination reports; the veteran also 
testified at a personal hearing before a hearing officer at 
the RO.

Service medical records indicate that the veteran had no 
cervical defects at the time of his entry into active duty, 
according to a February 1986 induction medical examination 
report.

A February 1990 service outpatient record indicates that the 
veteran had complaints of pain on the left side of his neck.  
The impression was that he had a closed head injury.

A November 1991 service outpatient record also shows 
subjective complaints of neck pain.  The veteran reported 
that he had been in a Bradley vehicle when it hit a tree, 
causing trauma to his neck.  He stated that he reinjured his 
neck while driving on bumpy roads.  He complained of 
radiating pain to his back and arms.  Objective evaluation 
indicated good range of motion with minor discomfort and with 
no swelling or disfiguration noted.  Deep tendon reflexes 
were 2+ and muscle strength was 5/5.  The veteran had 
tenderness at C6-T2.  X-ray study revealed no significant 
abnormality.  Assessment was "cervical syndrome."  

A January 1992 record indicates further complaints of 
radiating pain in the neck area.  X-rays of the cervical 
spine were normal.

A March 1992 computed tomography (CT) study of the cervical 
spine revealed no evidence of disc herniation or canal 
stenosis.  There was a benign appearing triangular shaped 
lucency located at the left lateral mass of the C4 vertebra, 
extending inferiorly into the lamina and inferior facet.  The 
lucency was of unknown etiology and significance.  The report 
indicates that it may be a normal variation or possibly a 
small bone cyst or other benign lucent bone lesion.

A June 1992 physical therapy clinical record reflects that 
the veteran had numbness in the 4th and 5th digits, with pain 
in the neck and arm.  After objective evaluation, the 
impression was "chronic upper thoracic sprain."  A 
subsequent June 1992 record indicates that there was no more 
numbness in the digits or pain in the thoracic spine.  It is 
reported that the veteran had "improved objectively 
[greater] than subjectively."  Another June 1992 record 
indicates that he was "doing well."

An August 1992 record reflects that the veteran continued to 
have neck pain.  It indicates that he had tenderness in the 
mid upper back between the scapulas.  Assessment was 
"chronic neck pain."

A December 1992 service orthopedic consultation report 
indicates that the veteran had neck pain radiating to his 
left arm and involving numbness in his fingers.  X-rays 
revealed mild scoliosis of the thoracic spine at apex of T4.  
Assessment was "recurrent muscular spasm, upper thoracic 
spine."

The veteran's March 1993 separation medical report reflects 
that his spine was normal; no cervical defects are noted.  
The associated report of medical history indicates that he 
had chronic back pain since the accident with the Bradley 
vehicle.  The veteran reported having recurrent back pain.

Subsequent to service, the veteran underwent VA spine 
examination in July 1993.  The report of that examination 
indicates that he had pain in the interscapular area and 
numbness of the 4th and 5th fingers of the left hand.  
Objectively, head compression test, Adson test, and Spurling 
test were negative bilaterally.  There was full active range 
of motion of the neck and 5/5 muscle strength.  Range of 
motion was 25 degrees of flexion, 20 degrees of extension, 30 
degrees of right and left lateral rotation, and 20 degrees of 
right lateral flexion.  The neck had no deformities, masses, 
or weakness.  Diagnosis was left rhomboid muscle strain.

A September 1994 private physician's statement indicates that 
the veteran was seen for neck and back pain.

The veteran testified at a personal hearing before a hearing 
officer at the RO in September 1994.  During the hearing, he 
stated that he had muscle pains and limited motion of the 
neck.

A May 1995 VA muscles examination report reflects that the 
veteran had no postural or fixed deformities of the back.  He 
had tenderness to palpation of the left rhomboid muscles.  
Range of motion of the cervical spine was forward flexion to 
35 degrees, backward extension to 40 degrees, right and left 
lateral flexion to 35 degrees, and right and left lateral 
rotation to 55 degrees.  The veteran had pain on all 
movements of the cervical spine, except backward extension.  
Diagnosis was left rhomboid strain.

A July 1995 VA general medical examination reflects that the 
veteran was status post strain of the left rhomboid muscle 
and had chronic, mild, bilateral trapezius myositis.

III.  Analysis

The veteran's cervical spine strain is currently rated as 10 
percent disabling pursuant to DCs 5299-5290-5291 of the 
Rating Schedule.  This indicates that his disability is not 
specifically listed in the Rating Schedule and that, as a 
result, it is rated by analogy to 5290 and 5291.  See 
38 C.F.R. §§ 4.27, 4.71a  (1998).  As stated above, he 
contends that a disability rating in excess of 10 percent is 
warranted.  It is noteworthy that, in this case, the veteran 
appealed an initial disability rating assignment, as part of 
his original claim seeking entitlement to service connection 
for a neck condition.  Therefore, the primary concern is the 
level of disability at the time of the RO's initial grant of 
service connection.  Appeals should be decided based mainly 
on the evidence of record at the time of the initial 
evaluation.  Fenderson v. West, 12 Vet. App. 119, 126  
(1999).

According to the Rating Schedule, there are four cervical 
spine disorders which, if shown to exist, would warrant a 
rating above 20 percent.  These are:  (1) residuals of a 
fractured vertebra (DC 5285); (2) any bony fixation of the 
spine (DC 5286); (3) ankylosis of the cervical spine (DC 
5287); or "moderate" limitation of motion of the cervical 
spine (DC 5290).  38 C.F.R. § 4.71(a), DC 5285-5295  (1998).  
At the outset, the Board notes that none of the medical 
evidence suggests that the veteran has residuals of a 
fractured vertebra, bony fixation, or ankylosis of the 
cervical spine.  No CT or X-ray study has revealed these 
pathologies, and the veteran has not argued that he has any 
of these conditions.  The claims file shows that his neck 
disorder has been consistently diagnosed as a cervical 
strain, namely a left rhomboid muscle strain.

In light of the above, the determinative issue is whether a 
20 percent disability rating can be justified under DC 5290.  
After careful review of the record, the Board finds that it 
cannot.

DC 5290 provides for a 20 percent disability rating for 
"moderate" limitation of range of motion of the cervical 
spine.  A 10 percent disability rating is assigned for 
"slight" limitation of range of motion.  38 C.F.R. § 4.71a, 
DC 5290  (1998).  In this case, the medical evidence 
consistently shows that the veteran has very minimal 
limitation of range of motion.  Specifically, the most recent 
medical evidence shows that his neck had range of motion of 
35 degrees of flexion, 40 degrees of extension, 35 degrees of 
right and left lateral flexion, and 55 degrees of right and 
left rotation.  Ordinarily, the Board would consider these 
numerical test results indicative of motion with normal 
limits.  However, range of motion results from an earlier 
evaluation report indicate slightly more restricted motion.  
The July 1993 VA report shows range of motion of 25 degrees 
of flexion, 20 degrees of extension, 20 degrees of right 
lateral flexion, and 30 degrees of right and left rotation.  
In addition, the Board must consider the veteran's functional 
loss (i.e. pain on motion) in deciding the appropriate 
disability rating.  DeLuca v. Brown, 8 Vet. App. 202  (1995).  
In this case, the medical evidence shows that he has pain on 
all movements of his neck, except for backward extension.  
However, he has no fixed or postural deformities, no masses, 
no disc herniation, and no weakness.  Overall, the Board 
finds that the veteran's cervical strain is not within normal 
limits, but is indicative of a slight disability based on 
range of motion.  As stated above, a "slight" disability 
under DC 5290 warrants a 10 percent disability rating.  
38 C.F.R. § 4.71a, DC 5290  (1998).  The veteran does not 
have objective manifestations, including functional 
impairment, warranting a higher rating.

The Board notes that DC 5291, cited by the RO, pertains to 
limitation of range of motion of the dorsal spine.  That DC 
provides for a maximum 10 percent rating for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5291  (1998).  
Thus, the veteran would not be entitled to a rating in excess 
of 10 percent under that DC.

Overall, the Board finds that the evidence most closely 
supports the current 10 percent rating for the veteran's left 
rhomboid muscle strain.  Although currently rated under DC 
5290, the Board finds no DC for neck disabilities under the 
Rating Schedule, and no functional effects pursuant to DeLuca 
v. Brown, that would entitle the veteran to a higher rating.  
As a result, the Board concludes that the preponderance of 
the evidence is against an increased rating.

Thus, the veteran's claim must be denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected left rhomboid muscle strain is denied.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for a skin condition, hair loss, 
neuropsychiatric condition, respiratory condition, fainting 
spells, weakness and fatigue, gastrointestinal condition, 
vision disorder, hearing condition, and a joint condition, 
claimed as due to undiagnosed illness.

After careful review of the record, the Board finds that the 
issues are not yet ready for appellate review.

The Board notes that the veteran submitted his claim in 
December 1994.  The RO rendered a rating decision in June 
1996, denying the claim.  Thereafter, in September 1996, the 
veteran submitted a Notice of Disagreement with the RO's June 
1996 decision.  However, no Statement of the Case has been 
issued by the RO.

The pertinent law and regulations state that a veteran may 
appeal a "notification of a determination of entitlement or 
nonentitlement to Department of Veterans' Affairs benefits."  
38 C.F.R. § 19.25  (1998).  In this regard, "[a]ppellate 
review will be initiated by a Notice of Disagreement and 
completed by a Substantive Appeal after a Statement of the 
Case is furnished as prescribed in this section."  38 
U.S.C.A. 
§ 7105(a)  (West 1991); 38 C.F.R. § 20.200  (1998); see also 
38 C.F.R. § 20.201  (1998) (requirements for notices of 
disagreement).  The Notice of Disagreement must be filed with 
the RO from which the claimant received notice of the 
determination being appealed within one year from the date of 
mailing of the notice of the result of the initial review or 
determination.  38 U.S.C.A. § 7105(b)(1)  (West 1991); 38 
C.F.R. §§ 20.300, 20.302(a)  (1998).  The Notice of 
Disagreement can be filed by the veteran or his or her 
representative if a proper Power of Attorney as to the 
representative is of record.  38 C.F.R. § 20.301  (1998).  
Thereafter, upon the timely receipt of a Notice of 
Disagreement, the RO must prepare and furnish to the claimant 
a Statement of the Case unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1)  (West 1991).

Pursuant to VA regulations governing the adjudication of 
claims, "[i]f further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision," the Board is required to 
remand the case back to the agency of original jurisdiction.  
38 C.F.R. § 19.9  (1998) (emphasis added).  A veteran who 
properly initiates an appeal of an RO decision is entitled to 
a Statement of the Case.  Godfrey v. Brown, 7 Vet. App. 398, 
408-410  (1995).  In this case, no Statement of the Case has 
been issued.  Consequently, this matter must be remanded in 
order for the veteran to be assured of full procedural due 
process.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

The veteran and his accredited 
representative should be issued a 
Statement of the Case with respect to the 
issues of entitlement to service 
connection for a skin condition, hair 
loss, neuropsychiatric condition, 
respiratory condition, fainting spells, 
weakness and fatigue, gastrointestinal 
condition, vision disorder, hearing 
condition, and a joint condition, claimed 
as due to undiagnosed illness.  The 
appellant must then be afforded an 
opportunity to reply thereto.  If the 
decision remains adverse to the 
appellant, he should be advised that the 
filing a substantive appeal within 60 
days of the issuance of the statement of 
the case, see 38 C.F.R. § 20.302(b) 
(1998), or alternatively, within the time 
proscribed by law is required to perfect 
an appeal to the Board.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested adjudication.  The purpose of 
this REMAND is to ensure the veteran of full procedural due 
process.  The veteran needs to take no action until so 
informed, but is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

